Citation Nr: 0934242	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  07-13 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  The propriety of reduction of disability rating for 
service-connected thoracolumbar spine disability from 40 
percent disabling to 20 percent disabling effective October 
1, 2006.

2.  Entitlement to an increased rating for the service-
connected thoracolumbar spine disability, currently evaluated 
20 percent disabling.

3.  Entitlement to an increased disability rating for a 
service-connected left knee disability, currently evaluated 
10 percent disabling for arthritis and 10 percent disabling 
for lateral instability.

4.  Entitlement to an increased rating for bilateral plantar 
fasciitis, currently evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from September 1982 to October 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2006 and July 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.

Procedural history

Thoracolumbar spine claims

Service connection for the thoracolumbar spine disability was 
granted in a January 2000 rating decision; a 20 percent 
disability rating was assigned.  In a rating decision dated 
September 2002, the evaluation for the service-connected 
spine disability was increased to 40 percent disabling, 
effective January 16, 2002.

In November 2005, the Veteran filed a claim of entitlement to 
an increased rating for the service-connected spine 
disability.  In a March 2006 rating decision, the RO proposed 
to reduce the disability rating from 40 percent to 10 
percent.  The Veteran disagreed with the reduction by filing 
a notice of disagreement (NOD) in June 2006.  
In June 2006, the Veteran testified at an informal RO hearing 
concerning the proposed reduction of the rating for his 
service-connected thoracolumbar spine disability.  A 
transcript of that hearing has been associated with the 
Veteran's VA claims folder.  A July 2006 rating decision 
implemented the reduction from 20 percent to 10 percent, 
effective October 1, 2006.  

In August 2007, the Veteran was granted a 20 percent 
disability rating for his service-connected spine disability, 
effective as of the date of reduction, October 1, 2006.  

The Veteran perfected an appeal by filing a timely 
substantive appeal [VA Form 9] in September 2007.

Left knee and bilateral plantar fasciitis claims

In December 1985, the Veteran filed a claim of entitlement to 
service connection for a left knee disability.  The Veteran's 
claim was granted in a March 1986 rating decision and a 10 
percent disability rating was assigned based upon symptoms of 
lateral instability.  In a September 2002 rating decision, 
the RO assigned a separate 10 percent disability rating based 
upon arthritis effective March 31, 1998.  

In December 1999, the Veteran filed a claim of entitlement to 
service connection for a disability of his bilateral feet.  
The Veteran's claim was granted in an April 2002 rating 
decision and a 10 percent evaluation was assigned.  

In November 2005, the Veteran filed a claim of entitlement to 
increased disability ratings for the service-connected left 
knee disability and bilateral plantar fasciitis.  The 
Veteran's claims were denied in the March 2006 rating 
decision.  The Veteran disagreed with the denials and 
perfected his appeal by filing a timely substantive appeal in 
April 2007.

Personal hearing

In April 2009, the Veteran presented sworn testimony as to 
all four issues on appeal during a personal hearing in 
Denver, Colorado which was chaired by the undersigned 
Veterans Law Judge.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.  


FINDINGS OF FACT

1.  The Veteran's service-connected thoracolumbar spine 
disability was rated 
40 percent disabling for less than five years when the RO 
reduced the rating to 10 percent.

2.  The RO's July 2006 rating decision and August 2007 SOC 
were made without consideration of pertinent laws and 
regulations.

3.  The Veteran's service-connected thoracolumbar spine 
disability is manifested by back pain and limitation of 
motion.  There is no medical evidence of favorable or 
unfavorable ankylosis of the thoracolumbar spine.  

4.  The Veteran's left knee disability is manifested by X-ray 
evidence of arthritis, pain, minimal limitation of motion, 
and slight lateral instability.

5.  The Veteran's bilateral plantar fasciitis is manifested 
by pain on manipulation and use.

6.  The evidence does not show that the Veteran's 
thoracolumbar spine disability, left knee disability, and 
bilateral plantar fasciitis are so exceptional or unusual 
that referral for extraschedular consideration by the 
designated authority is required.


CONCLUSIONS OF LAW

1.  The July 2006 rating decision reducing the Veteran's 
service-connected thoracolumbar spine disability rating from 
40 percent to 10 percent disabling is void ab initio.  38 
C.F.R. §§ 3.105, 3.344 (2008).

2.  The criteria for a rating in excess of 40 percent for the 
service-connected thoracolumbar spine disability have not 
been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5737 (2008).

3.  The criteria for a disability rating in excess of 10 
percent for arthritis of the left knee are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2008).

4.  The criteria for a disability rating in excess of 10 
percent for lateral instability of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2008); VA O.G.C. Prec. Op. No. 
23-97 
(July 1, 1997).

5.  The criteria for disability rating in excess of 10 
percent for bilateral plantar fasciitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2008).

6.  The criteria for referral for increased disability 
ratings for the Veteran's service-connected thoracolumbar 
spine disability, left knee disability, and bilateral plantar 
fasciitis on an extraschedular basis are not met.  38 C.F.R. 
§ 3.321(b)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking restoration of the previously assigned 
40 percent disability rating for his thoracolumbar spine 
disability and an increased rating for the thoracolumbar 
spine disability.  He also seeks entitlement to increased 
disability ratings for service-connected left knee disability 
and bilateral plantar fasciitis.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

However, as will be discussed below, there is a different 
standard of review in restoration cases.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

The Board observes that the Veteran received a VCAA notice 
letter, dated December 2005, which notified him that "to 
establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must show that 
your service-connected condition has gotten worse."  As will 
be discussed below, a March 2006 letter explained the 
proposed reduction in VA benefits for his service-connected 
thoracolumbar spine disability.

Crucially, the RO generally informed the Veteran of VA's duty 
to assist him in the development of his claims in the 
December 2005 letter.  Specifically, the letter stated that 
VA would assist the Veteran in obtaining relevant records 
from any Federal agency, including those from the military, 
VA Medical Centers, and the Social Security Administration.  
With respect to private treatment records, the VCAA letter 
informed the Veteran that VA would make reasonable efforts to 
request such records.  The Veteran was also informed that he 
would be afforded a VA examination, if necessary, to make a 
decision as to his claims.

The December 2005 letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The VCAA letter specifically requested:  "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know."  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the Veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was revised, effective as of May 30, 2008.  
See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  The final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.]  

In Dingess/Hartman v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in a letter 
dated March 2006.  The letter detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The letter also advised the Veteran as to 
examples of evidence that would be pertinent to a disability 
rating, such as on-going treatment records, recent Social 
Security determinations, statements from employers as to job 
performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the March 2006 VCAA letter 
instructed the Veteran that two factors were relevant in 
determining an effective date:  when the claim was received; 
and when the evidence "shows a level of disability that 
supports a certain rating under the rating schedule."  The 
Veteran was also advised in the letter as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records that the 
Veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Moreover, there is no timing problem 
as to Dingess notice since, as indicated above, the Veteran's 
claims were readjudicated in the April 2007 and September 
2007 SOCs and the November 2008 supplemental statement of the 
case (SSOC), following the issuance of the March 2006 letter.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
held that a notice letter must inform a veteran:  (1) that, 
to substantiate a claim, the veteran must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity and the effect that worsening has on 
the claimant's employment and daily life; (2) if the veteran 
is rated under a Diagnostic Code that contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

The Veteran received specific notice of the Court's Vazquez-
Flores decision in VCAA letters dated June 2008 and August 
2008.  

As to first prong of the holding of Vazquez-Flores, in VCAA 
letters dated March 2006, June 2008, and August 2008, the 
Veteran was informed that he may submit evidence showing that 
his service-connected disabilities have increased in 
severity.  Specifically, in the June 2008 and August 2008 
VCAA letters, the Veteran was informed that examples of 
evidence he should tell VA about or give to VA that may 
affect how VA assigns a disability evaluation includes recent 
Social Security determinations; statements from employers as 
to job performance, lost time, or other information regarding 
how his condition affects his ability to work; and statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affect him.  The Veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA determines the effective 
date of any benefits includes information about continuous 
treatment or when treatment began; service medical records in 
his possession that he may not have sent to VA; or reports of 
treatment for his condition while attending training in the 
Guard or Reserve.  Therefore, the Veteran was informed that 
to substantiate his claims, he must provide medical or lay 
evidence demonstrating a worsening or increase in severity 
and the effect that worsening has on his employment and daily 
life.

As for the second prong of the holding in Vazquez-Flores, the 
Veteran was informed of the schedular criteria which pertain 
to his specific service-connected disabilities in the June 
2008 and August 2008 VCAA letters.  Additionally, there is no 
timing problem with the schedular criteria notice as the 
Veteran was afforded a subsequent adjudication following the 
issuance of the June 2008 and August 2008 letters.  See 
Sanders, supra.

As to the third prong of the holding in Vazquez-Flores, the 
June 2008 and August 2008 VCAA letters informed the Veteran 
that the rating for his disabilities can be changed if there 
are changes in his conditions and that depending on the 
disabilities involved, VA will assign a rating from zero 
percent to as much as 100 percent.  The letters stated that 
VA uses a schedule for evaluating disabilities that is 
published as title 38 Code of Federal Regulations, Part 4.  
The letters indicated that in rare cases, VA can assign a 
disability level other than the levels found in the schedule 
for a specific condition if his impairment is not adequately 
covered by the schedule.  The letters stated that it would 
consider evidence of the following in determining the 
disability rating: nature and symptoms of the condition; 
severity and duration of the symptoms; impact of the 
condition and symptoms on employment; and specific test or 
measurement results.  As for impact on daily life, the 
Veteran was told that an example of the evidence he should 
tell VA about or give to VA that may affect how VA assigns a 
disability evaluation includes statements discussing his 
disability symptoms from people who have witnessed how the 
symptoms affected him.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the June 2008 and August 2008 VCAA letters the 
Veteran was informed that examples of evidence he should tell 
VA about or give to VA that may affect how VA assigns a 
disability evaluation includes recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affects his ability to work; and statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affect him.  The Veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA determines the effective 
date of any benefits includes information about continuous 
treatment or when treatment began; service medical records in 
his possession that he may not have sent to VA; or reports of 
treatment for his condition while attending training in the 
Guard or Reserve.  

Accordingly, the Veteran received proper notice pursuant to 
the Court's Vazquez-Flores decision.  The Board adds that the 
Court's decision in Vazquez-Flores was recently vacated by 
the United States Court of Appeals for the Federal Circuit.  
See Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.).

The Veteran has not alleged that he received inadequate VCAA 
notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), 
[holding as to the notice requirements for downstream earlier 
effective date claims following the grant of service 
connection: "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"].  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  The pertinent evidence of record 
includes the Veteran's statements, a lay statement, and 
service records, as well as, VA and private treatment 
records.  

Additionally, the Veteran was most recently afforded VA 
examinations in January 2006, April 2007, and September 2008.  
The VA examination reports reflect that the examiners 
interviewed and examined the Veteran, reviewed his past 
medical history, documented his current medical conditions, 
reviewed pertinent medical research, and rendered appropriate 
diagnoses consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the VA 
examination reports are adequate for evaluation purposes.  
See 38 C.F.R. § 4.2 (2008); see also Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) [holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate].  

The Board observes that all due process concerns have been 
satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has been accorded 
the opportunity to present evidence and argument in support 
of his claims.  He has retained the services of a 
representative and, as indicated above, was afforded a 
personal hearing before the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.

1.  Entitlement to restoration of a 40 percent disability 
rating for service-connected thoracolumbar spine disability.

Relevant law and regulations

The Board initially observes that the Veteran's claim for 
restoration of the 
40 percent disability rating is separate from his claim of 
entitlement to an increased disability rating.  A restoration 
claim involves a determination as to whether a reduction in 
disability rating initiated by the RO was appropriate, 
whereas an increased rating claim is initiated by the Veteran 
and concerns his or her disagreement with the disability 
rating assigned to a service-connected disability.  As will 
be discussed below, these claims require the application of 
distinctive procedural requirements, burdens of proof, and 
law and regulations.

Reductions in ratings

(i.) Basis for reduction

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  
The Court has consistently held that when a RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2008); see 
also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These 
provisions impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000).

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2008).  That section provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.

(ii.) Procedure

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  See 38 C.F.R. § 3.105(e) (2008).

Analysis

The Veteran is seeking restoration of the 40 percent rating 
that had been in effect from January 16, 2002 through October 
1, 2006.  See, e.g., the Veteran's NOD dated November 2006.

In essence, as explained above, the law requires that the 
service-connected disability must have demonstrated 
improvement in order for an assigned rating to be reduced.

In order for a ratings reduction to be properly effected, 
there must be appropriate notice of the proposed reduction, 
and the reduction must be supported by the evidence of 
record.



Notice of reduction

As was noted in the law and regulations section above, 38 
C.F.R. § 3.105(e) requires the issuance of a rating decision 
proposing the reduction or discontinuance and setting out all 
material facts and reasons underlying the proposal.  The 
Veteran must be notified at his or her last address of 
record, and be provided 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.

In this case, the Veteran was informed of the proposed 
reduction in a March 2006 letter.  In the enclosed March 2006 
rating decision, he was provided the material facts taken 
from the January 2006 VA medical examination report.  The 
rationale for the proposed rating reduction was explained.  
The Veteran was further informed that he could present 
evidence and that he was entitled to a hearing.  He was 
afforded 60 days to respond.  As indicated above, the Veteran 
presented testimony at an informal RO hearing in June 2006; 
the transcript of which has been associated with his VA 
claims folder.  Thereafter, the RO promulgated a rating 
decision in July 2006, implementing the proposed reduction, 
effective October 1, 2006.

Based on this history, the Board finds that the Veteran was 
properly notified of the proposed rating reduction, in 
conformity with the provisions of 38 C.F.R. 
§ 3.105(e).

Propriety of rating reduction

As to this issue, then, the RO properly applied the 
regulations concerning the procedure for notification of 
reductions in ratings.  The question that remains is whether 
the RO correctly applied the substantive law and regulations 
regarding the reduction.

In a September 2002 rating decision, the Veteran's service-
connected thoracolumbar spine disability rating was increased 
to 40 percent effective January 16, 2002.  As his rating was 
reduced effective October 1, 2006, the 40 percent disability 
rating was not in effect for five years or more.  As such, 
the provisions of 38 C.F.R. § 3.344 do not apply.  In 
reaching its reduction decision, the RO properly relied upon 
the January 2006 VA examination report and the available 
treatment records.

Crucially, a review of the July 2006 rating decision [and 
subsequent adjudications, including the August 2007 SOC and 
the April 2008 SSOC] indicates that the RO failed to make a 
specific determination that there was an actual improvement 
in the Veteran's ability to function under the ordinary 
conditions of work and life.  

Pursuant to the Court's holdings in Faust and Brown, in any 
rating reduction case not only must it be determined that an 
improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  
See Faust v. West, 13 Vet. App. at 350; see also Brown v. 
Brown, 5 Vet. App. at 421.  As such, the RO's failure to make 
such a determination in this case renders the reduction 
improper.

Moreover, the evidence of record does not demonstrate that 
there is any such improvement in the Veteran's ability to 
function under the ordinary conditions of work and life.  
Specifically, the January 2006 VA examiner reported that the 
Veteran's back pain "affects his usual occupation because 
with a flare up he cannot stand or sit down or lay down."  
Additionally, at the June 2006 RO hearing, the Veteran 
testified that his spine disability significantly impacted 
his usual occupation on a regular basis.  He explained that 
his ability to interact with customers and complete 
transactions in his occupation as a salesman was negatively 
affected because of his inability to stand for "any length 
of time."  He indicated that he missed two to three deals 
commissions per month because of his back pain.  See the June 
2006 RO hearing transcript, pgs. 3-4.

The Board recognizes that the RO set forth the relevant 
medical and lay evidence and indicated that there was an 
improvement in the Veteran's clinical thoracolumbar spine 
symptomatology.  However, as indicated above, the RO failed 
to find that the improved spine symptomatology actually 
reflected an improvement in the Veteran's ability to function 
under the ordinary conditions of life and work.  

The law is clear that certain procedures, set forth in Brown 
and Faust, must be followed when a disability rating is 
reduced.  The RO's failure to comply with the requirements 
renders the reduction from 40 percent to 20 percent void ab 
initio.  
See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); see also 
Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280-82 (1992).

In Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991), the 
Court explained that where a rating reduction was made 
without observance of law, the erroneous reduction must be 
vacated and the prior rating restored.  Such action is 
required in the instant case.  Accordingly, the previously 
assigned 40 percent rating for the thoracolumbar spine 
disability is restored as of October 1, 2006.  The appeal is 
allowed to that extent.

2.  Entitlement to an increased disability rating for 
service-connected thoracolumbar spine disability, currently 
evaluated 20 percent.

In addition to requesting that the previously assigned 40 
percent rating be restored, the Veteran has asked for a 
disability rating in excess of that rating.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7 (2008).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2008); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."  

Specific schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.
A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees, but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasms or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphasia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective 
from September 26, 2003).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. 
§ 4.10 (2008).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2008).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2008).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2008).

Analysis

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Veteran's thoracolumbar spine disability is current rated 
under 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5237 [lumbosacral strain].  
Diagnostic Code 5237 [and thus the general rating formula for 
diseases and injuries of the spine] is appropriate in that it 
provides rating criteria for the specific disability for 
which the Veteran is service-connected, namely a strain of 
the thoracolumbar spine. Moreover, the medical evidence of 
record indicates that the Veteran's service-connected 
thoracolumbar spine disability is primarily manifested by 
pain and loss of motion, which is congruent with the criteria 
set out in the general rating formula for diseases and 
injuries of the spine.

The Board has considered rating the Veteran's thoracolumbar 
spine disability under Diagnostic Code 5243, which provides 
rating criteria for intervertebral disc syndrome.  However, 
there is little objective evidence of radiculopathy or any 
other neurological pathology consistent with intervertebral 
disc syndrome.  Although the Veteran complains of pain that 
radiates up his back and down to his hips and legs, [see, 
e.g., VA examination report dated September 2008], there is 
no medical evidence that the Veteran has been specifically 
diagnosed with any neurological symptoms based on his 
thoracolumbar spine disability.  

The Board additionally observes that the medical evidence 
shows no treatment for incapacitating episodes, which require 
prescribed bed rest and treatment by a physician.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  Thus, 
rating him under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes would not avail 
him.  

Accordingly, the Board finds that the Veteran's thoracolumbar 
spine disability has been appropriately rated under the 
current general schedule for rating spinal disabilities.  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate, and the 
Veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 5237.  

Schedular rating

Under the current schedular criteria, to warrant a 50 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the Veteran must show 
unfavorable ankylosis of the entire thoracolumbar spine.  See 
38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5235-5237 (2008).  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis, supra.  

During the September 2008 VA examination, the Veteran was 
able to achieve 
70 degrees of forward flexion and 20 degrees of lateral 
flexion and rotation bilaterally.  These range of motion 
findings do not significantly differ from the findings of the 
April 2007 VA examiner, who identified forward flexion to 80 
degrees, right lateral flexion to 30 degrees, left lateral 
flexion to 25 degrees, and lateral rotation to 30 degrees 
bilaterally.  Thus, the competent medical evidence does not 
demonstrate that the Veteran's service-connected 
thoracolumbar spine disability renders his spine immobile.  
There is no evidence to the contrary.

Accordingly, in the absence of ankylosis the Veteran's 
service-connected thoracolumbar spine disability does not 
warrant a 50 or 100 percent rating under the General Rating 
Formula for Disease and Injuries of the Spine.  

Based on this record, and for reasons stated above, the Board 
finds that the Veteran is not entitled to an increased 
disability rating under the current schedular criteria.  

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

Note (1) under the General Rating Formula for Diseases and 
Injuries of the Spine states that "any associated objective 
neurologic abnormalities" including, but not limited to, 
bowel or bladder impairment, are to be evaluated separately 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5242 (2008).  See also Bierman v. 
Brown, 6 Vet. App. 125 (1994) [holding that under former 
Diagnostic Code 5293 a separate rating for a neurological 
disability may be appropriate when its manifestations are 
distinct from the musculoskeletal disorder].

The Veteran has complained of pain that radiates to his hips 
and legs.  See the VA examination report dated September 
2008.  However, there is no competent medical evidence of 
specific diagnoses of these complaints.  In particular, 
neither the April 2007 nor the September 2008 VA examiner 
specifically identified any neurological disabilities.  
Significantly, there is no medical evidence of muscle loss, 
weakness, foot drop, diminished reflexes, or any form of 
paralysis which would necessitate a separate disability 
rating for the Veteran's claimed neurological symptoms.  Nor 
is there any evidence of bowel or bladder difficulties 
associated with the service-connected spine disability.  

In short, there no evidence of an additional, separately 
ratable neurological deficiency which would warrant the 
assignment of a separate disability rating.     



DeLuca consideration

The Board has considered whether an increased disability 
rating is warranted for the Veteran's thoracolumbar spine 
disability based on functional loss due to pain, weakness, 
excess fatigability, incoordination and flare-ups, pursuant 
to 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 and the Court's holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The objective clinical 
findings of record, however, do not reflect impairment that 
warrants a higher rating.

The Veteran has indicated that he experiences flare-ups and 
increased pain due to his thoracolumbar spine disability.  
However, the medical and other evidence of record, including 
the most recent September 2008 and April 2007 VA examination 
reports, does not suggest that the Veteran experiences 
significant loss of function caused by pain amounting to 
immobility of the lumbosacral or thoracic spines.  
Specifically, in addition to forward flexion up to 40 degrees 
with pain and repetition, the September 2008 VA examiner 
noted that the Veteran displayed no weakness, fatigue, or 
lack of endurance.  There is no competent medical evidence to 
the contrary.  

Under the current schedular criteria, as explained above, a 
higher schedular rating is not available in the absence of 
unfavorable ankylosis.  As such, the Board finds no basis on 
which to assign a higher level of disability based on 38 
C.F.R. §§ 4.40, 4.45 and 4.59.

Hart consideration

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe. 
 See 38 U.S.C.A. § 5110 (West 2002).  

Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  The 
Veteran filed his claim for an increased disability rating 
for his service-connected thoracolumbar spine disability in 
November 1, 2005, at which time he was rated 30 percent 
disabling [consistent with the Board's restoration of the 40 
percent disability rating .  The question to be answered by 
the Board, therefore, is whether any rating other than 40 
percent should be assigned for the relevant time period under 
consideration, November 1, 2004 to the present.  

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's 
thoracolumbar spine disability became severe enough to 
warrant a rating in excess of 40 percent at any time from 
November 1, 2004.  
Specifically, the Veteran was afforded VA examinations in 
January 2006 and April 2007, in addition to the most recent 
VA examination in September 2008.  The reports of these 
examinations do not identify thoracolumbar spine 
symptomatology which was more severe than that which was 
documented in the September 2008 VA examination report.  

Moreover, VA treatment records for the period under 
consideration were absent any indication that the Veteran was 
suffered from limitation of motion or other symptoms which 
was more severe than is contemplated by the currently 
assigned disability rating.  Crucially, as has been discussed 
above, his thoracolumbar spine is not, and has not been, 
ankylosed at any point during the time period under 
consideration.   

Therefore, staged ratings are not warranted in this case.  



Extraschedular criteria

In the interest of economy, the Board will address the matter 
of referral of the Veteran's service-connected disabilities 
for consideration of extraschedular ratings in a common 
discussion below.

3.  Entitlement to an increased rating for service-connected 
left knee disability, currently evaluated 10 percent for 
arthritis and 10 percent for lateral instability.

Relevant law and regulations

The pertinent law and regulations pertaining generally to 
disability ratings was set forth above and will not be 
repeated here.

Assignment of diagnostic codes

The Veteran seeks entitlement to increased ratings for his 
service-connected left knee disability, which is assigned 
separate 10 percent disability ratings for lateral 
instability and arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 [arthritis] and Diagnostic Code 5257 [knee, other 
impairment of].  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts, supra.  With regard to this claim, the Board has 
considered whether different rating codes are "more 
appropriate" than those used by the RO.  See Tedeschi, 
supra.

By the Veteran's own account the principal manifestations of 
his left knee disability is limited range of motion, 
instability, and pain.

X-ray evidence of record substantiates a diagnosis of 
degenerative arthritis of the Veteran's left knee.  See the 
VA examination report dated September 2008.
Arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).    
Accordingly, the Veteran's left knee disability is correctly 
rated under Diagnostic Codes 5003 [arthritis], with further 
consideration of Diagnostic Codes 5260 and 5261 [limitation 
of leg motion].  

A veteran who has arthritis and instability of the knee may 
be rated separately, provided that any separate rating must 
be based upon additional disability.  
See VAOPGCPREC 23-97, citing Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997); see also Esteban v. Brown, 6 
Vet. App. 259, 261(1994).  Based on the medical evidence 
demonstrating both instability of the left knee, a separate 
rating under Diagnostic Codes 5257 is also appropriate.  

The Veteran has not indicated that a different method of 
rating should be employed or that alternative diagnostic 
codes are more appropriate.  Accordingly, the Board finds 
that Diagnostic Codes 5003and 5257 are the most appropriate 
in this case. 

Specific schedular criteria - knee disabilities

(i.) Under Diagnostic Code 5257, the following levels of 
disability are included:

Recurrent subluxation or lateral instability:

30 % - severe;

20 % - moderate;

10% - slight.

The Board notes that words such as "slight", "moderate" 
and "severe" are not defined in the VA Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  See 38 C.F.R. § 4.6 (2008).  
Although the words "slight", "moderate", and "severe" 
are not defined in VA regulations, "slight" is generally 
defined as "small in size, degree, or amount"; "moderate" 
is generally defined as "of average or medium quality, 
amount, scope, range, etc."; and "severe" is defined as 
"extremely intense."  See Webster's New World Dictionary, 
Third College Edition (1988), pgs. 1038, 871, and 1071.

(ii.) Arthritis

Under Diagnostic Code 5003 [degenerative arthritis], 
arthritis of a major joint will be rated under the criteria 
for limitation of motion of the affected joint.  For the 
purpose of rating disabilities due to arthritis, the knee is 
considered a major joint.  See 38 C.F.R. § 4.45 (2008).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2008).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.

Normal range of motion for the knee is defined as follows:  
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2008).

A veteran may receive separate ratings for limitations in 
both flexion and extension Under Diagnostic Codes 5260 and 
5261.  See VAOPGCPREC 9-2004.

Analysis

Schedular rating

The Veteran's left knee disability is currently assigned a 10 
percent disability rating based upon lateral instability and 
separate a 10 percent disability rating based upon arthritis.  
The Veteran generally contends that his left knee disability 
is worse than is contemplated by the currently assigned 
disability ratings.

(i).  Diagnostic Code 5257 [knee instability]

Under Diagnostic Code 5257, a 20 percent disability is 
warranted when instability of the knee is moderate, and a 30 
percent disability is warranted when instability is severe.  
As noted above, the word "moderate" is defined as "of 
average or medium quantity, quality, or extent;" and 
"severe" is defined as "extremely intense."

The Board observes that the Veteran told the September 2008 
VA examiner that he experienced instability and locking in 
his left knee.  He also reported that his "left knee 
'shifts' once or twice per year into an abnormal position 
such that he cannot walk until it shifts back."  The 
examiner further noted that the Veteran uses a brace on his 
left knee "occasionally" to manage the instability.  

The Board does not dispute that the Veteran experiences 
instability in his left knee.  However, the objective 
evidence of record does not suggest that it is more than 
slight.  The September 2008 VA examiner documented no 
abnormalities upon valgus and varus stress.  The January 2006 
VA examiner documented mild instability of the Veteran's left 
knee on valgus and varus stress.  Additionally, neither 
examiner documented episodes of recurrent subluxation.  
Notably, the September 2008 VA examiner documented the 
Veteran's report that he does not rely upon a cane for 
ambulation, or use the knee brace on more than an 
'occasional' basis.  
The Board recognizes that VA treatment records dated in July 
2005 indicate that the Veteran fell out of the shower and 
sustained knee arthralgia, swelling, and effusion as a 
result.  See the VA treatment record dated July 2005.  
However, there is no evidence to suggest that the July 2005 
fall was as a result of left knee instability.  Moreover, 
there is no medical evidence which indicates that the Veteran 
has fallen at any other point as a result of his left knee 
instability.

Based on the objective medical evidence, the Board finds that 
the Veteran's left knee instability is properly described as 
"slight" under the criteria of Diagnostic Code 5257.  To 
the extent that the Veteran may contend otherwise, his self 
reports are outweighed by the recent medical evidence, which 
indicates that there is little evidence of significant 
instability or subluxation.  

In short, a disability rating in excess of 10 percent is not 
warranted for the Veteran's service-connected left knee 
disability based on lateral instability.  

(ii).  Diagnostic Code 5010 [arthritis]

The Veteran has been afforded two VA examinations to 
determine the extent of his left knee disability.  Range of 
motion studies conducted during the September 2008 VA 
examination showed flexion of 110 degrees.  This far exceeds 
limitation to 45 degrees, which is required for the 
assignment of a compensable rating under Diagnostic Code 
5260.  Consistently, the January 2006 VA examiner documented 
full range of motion in the left knee, with flexion to 140 
degrees.  There is no evidence which indicates a greater 
limitation of flexion exists.  Accordingly, an increased 
disability rating cannot be assigned based on Diagnostic Code 
5260.

Under Diagnostic Code 5261, a 10 percent evaluation is 
warranted for limitation of knee extension to 10 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).  The VA 
examination and treatment records consistently demonstrate 
full extension of the left knee, with no impairment noted.  
Accordingly, the medical evidence demonstrates that the 
Veteran's left knee extension measurements far exceed those 
required for the assignment of a compensable disability 
rating pursuant Diagnostic Code 5261.  
For the reasons set out above, noncompensable evaluations are 
warranted under Diagnostic Codes 5260 and 5261.  

Where x-ray evidence of arthritis is presented, but the loss 
of range of motion is noncompensable, a 10 percent disability 
rating will be assigned.  So it is in this case.  A 10 
percent disability rating has therefore been correctly 
assigned for the left knee.  

For the reasons set out above, under Diagnostic Codes 5260 
and 5261, respectively, the limitation of motion exhibited by 
the Veteran is not so significantly impaired or limited as to 
indicate a disability rating for the service-connected left 
knee disability in excess of 10 percent.

DeLuca consideration 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2008).

With respect to Diagnostic Code 5257, the Court has held that 
where a diagnostic code is not predicated on a limited range 
of motion alone, such as Diagnostic Code 5257, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  With respect to Diagnostic 
Code 5003, DeLuca factors potentially apply.

The Veteran has complained of knee pain with limited 
mobility, flare-ups, fatigability, and lack of endurance.  
See the VA examination report dated September 2008.  However, 
the competent medical evidence of record does not indicate 
that the Veteran's currently demonstrated symptomatology 
warrants the assignment of an additional disability rating.  
Specifically, the September 2008 VA examiner indicated that 
the Veteran complained of pain on motion, but he was able to 
achieve flexion of 130 degrees.  This exceeds the 30 degree 
limitation congruent with the assignment of a 20 percent 
rating contemplated by Diagnostic Code 5260.  Thus, the pain 
does not appear to be productive of an increased disability 
rating.  

Crucially, after noting the Veteran's complaints, the 
September 2008 VA examiner specifically noted "there was no 
change in active or passive range of motion following repeat 
testing against resistance times three and no additional loss 
of range of motion is recommended for the . . . left knee . . 
. secondary to painful motion, weakness, impaired endurance, 
incoordination, instability, or acute flares."

Thus, the only DeLuca factor present is some pain on motion 
and reported periodic flare-ups.  The Board therefore finds 
that additional disability, over and above the ratings now 
assigned, is not warranted.

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.   See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, supra.

As described above, separate ratings for the Veteran's left 
knee disability has been assigned based on instability and 
limitation of motion under Diagnostic Codes 5257 and 5003, 
respectively.  Also as discussed above, separate ratings for 
flexion and extension are not warranted in the left knee 
pursuant to Diagnostic Codes 5260 and 5261, since both are 
noncompensably disabling.  

The report of the September 2008 VA examination indicated 
well-healed arthroscopic portal scars on the left knee.  
These scars were described as nontender and did not cause 
instability or interfere with range of motion.  There is no 
evidence that the scars are symptomatic, and the Veteran 
himself has not complained about them.  Based on this medical 
evidence, the Board finds that separate ratings for the 
asymptomatic scars are not warranted.


Hart considerations

Pursuant to Hart, supra, the relevant focus for adjudicating 
an increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  

The Veteran filed his claim for increased disability ratings 
for his service-connected left knee disability in November 1, 
2005.  The question to be answered by the Board, therefore, 
is whether any different rating should be assigned for the 
relevant time period under consideration, November 1, 2004 to 
the present.  

As indicated above, the Veteran was assigned separate 10 
percent disability ratings based upon arthritis and lateral 
instability of the left knee during the time period under 
consideration (i.e., from November 1, 2004 to the present).  
The question to be answered by the Board, then, is whether 
any different ratings should be assigned for the relevant 
time period under consideration. 

In the instant case, the medical evidence shows that the 
Veteran's left knee symptomatology has not changed 
appreciably during the appeal period.  The September 2008 and 
January 2006 VA examination reports, as well as, the 
pertinent VA treatment records indicate that the left knee 
disability has remained relatively stable.  There have been 
no medical findings or other evidence which would allow for 
the assignment of increased disability ratings at any time 
during the period of time here under consideration, based on 
increased instability, ranges of motion more limited than 
those identified above, or any other factor.

Therefore, after a careful review of the record, the Board 
can find no evidence to support a finding that the Veteran's 
left knee disability was more or less severe during the 
appeal period.  Accordingly, the separate 10 percent 
disability ratings for arthritis and lateral instability of 
the left knee have been correctly assigned for the entire 
appeal period.  


4.  Entitlement to an increased rating for bilateral plantar 
fasciitis, currently evaluated 10 percent disabling.

Relevant law and regulations

The pertinent law and regulations pertaining generally to 
disability ratings was set forth above and will not be 
repeated here.

Assignment of diagnostic code

The Veteran's bilateral plantar fasciitis is currently rated 
by analogy under 
38 C.F.R. § 4.71a, Diagnostic Code 5276 [flatfoot, acquired].  
See 38 C.F.R. § 4.20 (2008) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].

In the opinion of the Board, Diagnostic Code 5276 is the most 
appropriate diagnostic code because the Veteran's plantar 
fasciitis symptoms include pain over the surface of the foot 
with rest, standing and walking.  See the September 2008 VA 
examination report.  The location of the service-connected 
disability and the pathology caused thereby appear to be 
similar to pes planus.

The Board notes that the other Diagnostic Codes pertaining to 
disabilities of the foot which provide for a rating in excess 
of the currently assigned 10 percent involve certain specific 
pathology (such as malunion or non union of tarsal or 
metatarsal bones or claw foot) or foot injuries, none of 
which are not present in this case.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5277-5284.

In short, the Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more 
appropriate, and the Veteran has not requested that another 
diagnostic code should be used.  Accordingly, the Board 
concludes that the Veteran is appropriately rated under 
Diagnostic Code 5276.


Specific rating criteria

The Veteran's service-connected bilateral plantar fasciitis 
is currently rated by analogy to Diagnostic Code 5276 
[flatfoot; acquired].

Under Diagnostic Code 7276, flatfoot will be rated as 
noncompensable when it is mild, with symptoms relieved by 
built-up shoe or arch support.

A moderate disability, with weight-bearing over or medial to 
the great toe, inward bowing of the tendon Achilles, pain on 
manipulation and use of the feet, will be rated as 10 percent 
disabling (bilateral or unilateral).

A severe bilateral disability, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, [and] characteristic callosities, will be rated as 30 
percent disabling.

A pronounced bilateral disability (with marked pronation, 
extreme tenderness of plantar surfaces of the feet, [and] 
marked inward displacement and severe spasm of the tendon 
Achilles on manipulation, not improved by orthopedic shoes or 
appliances) will be rated as 50 percent disabling.

See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2008).

Analysis

Schedular criteria

To warrant the next higher 30 percent disability rating, 
there must be a severe bilateral disability, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, [and] characteristic callosities.

The criteria in Diagnostic Code 5276 are conjunctive.  See 
Melson v. Derwinski, 
1 Vet. App. 334 (1991) [use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met].  Cf. Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned].

During the September 2008 VA examination, the Veteran 
indicated that he has pain in his feet that "gets worse by 
the end of the day.  Sometimes the feet cramp."  An 
examination of the Veteran's feet revealed "tenderness over 
the plantar fascia and the calcaneous bilaterally, but no 
significant pain on passive manipulation of the foot."  The 
Veteran exhibited full range of motion of both the bilateral 
feet and ankles.  The examiner further stated that the 
Veteran "has normal weight bearing with callosities present 
on the underside of the great toes."  

These findings are consistent with those of the January 2006 
VA examiner, who documented the Veteran's complaints of heel 
pain and pain around the medial arch of both feet."  
Physical examination revealed that the "right and left [feet 
had] tenderness on the medial arch and metatarsal head 
areas."  Active and passive range of the toes, feet, and 
ankles was normal.

Although the Veteran exhibits callouses on the undersides of 
his great toes bilaterally, the evidence of record does not 
show that the Veteran exhibits objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, and indication of swelling on use, as is 
required for a 30 percent disability rating.  There is no 
evidence of record indicating that the Veteran's feet are 
deformed.  Furthermore, as noted above, there is no evidence 
of swelling.  Accordingly, the criteria for a 30 percent 
disability rating under Diagnostic Code 5726 have also not 
been met.

Based on the evidence of record, and taking into 
consideration the Veteran's reports of severe pain at times, 
the Board finds that the symptomatology associated with the 
service-connected bilateral plantar fasciitis is most 
appropriately characterized as moderate and is, therefore, 
consistent with the assigned schedular rating.  
An increased disability rating is not warranted.

DeLuca considerations

As noted above, the evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  However, 
since Diagnostic Code 5276 is not predicated on a limited 
range of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
do not apply.  See Johnson, supra.

Hart considerations

As noted above, pursuant to Hart, the relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  The Veteran filed his claim for an 
increased disability rating for his service-connected 
bilateral plantar fasciitis on November 1, 2005. 
 The question to be answered by the Board, therefore, is 
whether any different rating should be assigned for the 
relevant time period under consideration, November 1, 2004 to 
the present.  

As indicated above, the Veteran was assigned a 10 percent 
disability rating for his bilateral plantar fasciitis 
effective December 29, 1999.  The question to be answered by 
the Board, then, is whether any different ratings should be 
assigned for the relevant time period under consideration. 

After a careful review of the record, including VA 
examination reports and private treatment records, the Board 
can find no evidence to support a finding that the Veteran's 
bilateral plantar fasciitis was more or less severe during 
the appeal period.  Accordingly, the 10 percent rating 
properly assigned for the time period of November 1, 2004 to 
present.  




Extraschedular consideration

The Veteran did not expressly raise the matter of his 
entitlement to extraschedular ratings for his service-
connected thoracolumbar spine disability, left knee 
disability, and bilateral plantar fasciitis.  However, he has 
asserted that his ability to maintain gainful employment has 
been negatively impacted by these disabilities.  See, e.g., 
the Veteran's VA Form 9 dated April 2007.  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

Concerning marked interference with employment, the Board 
recognizes the Veteran's contention that his occupational 
responsibilities are affected by his service-connected 
disabilities.  At the September 2008 VA examination, the 
Veteran reported that he "missed ten to fifteen half-days 
over the past year . . .due to back pain."  He further 
reported that, "he has been working at a different 
[employer] so that he could focus predominantly on internet 
sales all day and not have to be on his feet, due to problems 
with his knees, back, and legs."

The Board does not dispute that the Veteran experiences 
problems as a result of his service-connected disabilities 
which would negatively impact his occupation.  Notably, the 
Veteran submitted a statement from his supervisor, who 
indicates that the Veteran has lost sales and commissions 
because of his knee problems and has missed work on "several 
occasions . . . due to his lower back pain."  See the letter 
from T.B. dated April 2006.  However, his occupational 
impairment is specifically contemplated by the currently 
assigned disability ratings.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  Marked interference with employment is not 
demonstrated.

Further, the evidence does not show that the Veteran has 
required frequent hospitalizations as a result of his 
service-connected thoracolumbar spine disability, left knee 
disability, or bilateral plantar fasciitis.  Moreover, the 
Board has not identified an exceptional or unusual clinical 
picture as a result of these disabilities.

Accordingly, the record does not demonstrate any reason why 
extraschedular ratings should be assigned.  As there is no 
factor which takes the disabilities outside the usual rating 
criteria, the Board has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

In short, the evidence does not support the proposition that 
the Veteran's service-connected thoracolumbar spine 
disability, left knee disability, or bilateral plantar 
fasciitis present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards and warrant the assignment of 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) (2008).


ORDER

Restoration of a 40 percent disability rating for service-
connected thoracolumbar spine disability is granted, subject 
to the laws and regulations governing the disbursement of VA 
monetary benefits.

Entitlement to an increased disability rating in excess of 40 
percent for service-connected thoracolumbar spine disability 
is denied.

Entitlement to an increased disability rating for lateral 
instability of the left knee is denied.  

Entitlement to an increased disability rating for arthritis 
of the left knee is denied.

Entitlement to an increased disability rating for bilateral 
plantar fasciitis is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


